Exhibit 10.79

STOCK PURCHASE AGREEMENT

     THIS STOCK PURCHASE AGREEMENT (the “Agreement”) is made and entered into as
of December 16, 2005, by and among GLOBAL MED INTERNATIONAL LIMITED, a company
organized under the laws of the British Virgin Islands (“GMIL”), GLOBAL MED
CHINA & ASIA LIMITED, a company organized under the laws of the British Virgin
Islands (“GMCAL”), GLOBAL MED TECHNOLOGIES, INC., a Colorado corporation (“the
Company”) and for the purposes of Section 4, GMCAL, GMIL, Global Med
International Holdings Ltd. a British Virgin Isles company, eBanker USA.com,
Inc., a Colorado corporation, eVision International, Inc., a Colorado
corporation, American Fronteer Financial Corporation, a Colorado corporation,
eVision Corporate Services, Inc., a Colorado corporation, Online Credit Ltd., a
Hong Kong company, eCredit Singapore, a Singapore company, and China Credit
Holdings Ltd, a Hong Kong company.

RECITALS:

     A. GMIL owns: 3,500,000 shares of Series AA Preferred Stock (the “Preferred
Shares”), par value $1.00 per share, of the Company. In addition, the Company
owes GMIL Five Hundred Twenty-Eight Thousand and Seven Hundred Dollars
(US$528,700) (the “Company Debt”).

     B. GMCAL owns: (i) 11,210,195 shares of common stock (the “ Common
Shares”), par value $0.01 per share, of the Company (the “Company Common
Stock”); and (ii) warrants issued by the Company (the “ Warrants ”) to purchase
11,186,430 shares of the Company Common Stock.

     C. GMIL desires to sell to the Company: the Preferred Shares;

     D. GMCAL desires to sell to the Company: (i) 4,860,195 shares of the Common
Shares; (ii) the Warrants. The securities described in Section A and B of these
Recitals are collectively referred to herein as the “ Securities”.

     E. GMIL manages the Common Shares and Warrants for the benefit of GMCAL and
has been instructed by GMCAL to sell the assets listed in Section D of the
Recitals above. GMIL is the record owner of these assets and is authorized to
sell these assets.

     F. The Company desires to purchase from GMIL the Preferred Shares as well
as pay the Company Debt. The Company also desires to purchase from GMCAL
4,860,195 Common Shares and the Warrants.

AGREEMENT:

     NOW, THEREFORE, in consideration of the mutual agreements, covenants and
premises set forth herein for certain other good and valuable consideration, the
receipt and adequacy which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

--------------------------------------------------------------------------------

   1.STOCK PURCHASE AND PURCHASE PRICE.

 

     1.1. Purchase Price and Sale. The Company shall acquire and GMIL shall sell
to the Company the Securities in exchange for Eight Million Three Hundred Four
Thousand Seven Hundred Four Dollars (US$8,304,704) (the “Purchase Price”).
Included in the Purchase Price shall be the repayment in full of the Company
Debt, including accrued interest, owed by the Company to GMIL, and the accrued
dividends relating to the Series AA Preferred Stock.


 

     1.2. Closing and Effective Date. The closing shall occur simultaneously
with the execution of this Agreement (the “Closing”). At the Closing, GMIL shall
deliver to the Company: (i) original stock certificates representing 4,860,195
shares of the Common Shares, together with stock powers duly executed in blank;
(ii) the Preferred Shares; and (iii) the Warrants; The Company shall deliver a
cashier’s check, or other form acceptable to GMIL, in the amount of Eight
Million Three Hundred Four Thousand Seven Hundred Four Dollars (US$ 8,304,403).


     2. ADDITIONAL AGREEMENTS.

 

     2.1. Confidential Treatment of Information. From and after the date hereof,
the parties hereto shall and shall cause their representatives to hold in
confidence this Agreement, all matters relating hereto and all data and
information obtained with respect to the other parties (including Global Med
International Holdings Ltd., eBanker USA.com, Inc., eVision International, Inc.,
eVision Corporate Services, Inc., American Fronteer Financial Corporation,
Online Credit Ltd. eCredit Singapore Ltd., China Credit Holdings, Ltd, and
Futuristic Group Ltd.) or their business, except such data or information as is
published or is a matter of public record, or as required by the laws of the
respective and applicable governments, or within the context of a shareholder
communication, or as compelled by legal process.


     3. REPRESENTATIONS, COVENANTS AND WARRANTIES.

     To further induce the Company to enter into this Agreement and to
consummate the transactions contemplated hereby, GMIL and GMCAL hereby represent
and warrant to and covenants with the Company as follows:

2

--------------------------------------------------------------------------------

 

     3.1 Ownership of the Shares. The Securities are owned of record by GMIL.
The Common Shares and the Warrants are beneficially owned by GMCAL. Except that
GMIL holds the Shares and Warrants in trust for GMCAL, the Securities are free
and clear of any and all security interests, encumbrances, and rights of any
kind or nature whatsoever (collectively, “Encumbrances”), and upon delivery of
the Securities hereunder, the Company will acquire title thereto, free and clear
of any and all Encumbrances. Other than voting rights, redemption rights and
such other rights conferred by the Company’s charter documents and by applicable
Colorado statutes, to the best knowledge of GMIL and GMCAL there exist no
Securities Rights (as defined herein) with respect to the Securities. All rights
and powers to vote the Securities are held by GMIL and GMCAL. The certificates
representing the Securities to be delivered to the Company at the Closing are,
and the signatures and endorsements thereof or stock powers relating thereto
will be, valid and genuine. For the purposes of this section, “Securities
Rights” means, with respect to the Securities, all written or unwritten
contractual rights relating to the issuance, sale, assignment, transfer,
purchase, redemption, conversion, exchange, registration or voting of the
Securities and all rights conferred by the Company’s governing documents and by
any applicable agreement


 

     3.2 Authority Relative to This Agreement. GMIL and GMCAL have all necessary
power and authority to execute and deliver this Agreement, to perform their
obligations hereunder and to consummate the transactions contemplated by this
Agreement. The execution and delivery of this Agreement by GMIL and GMCAL, the
performance by GMIL and GMCAL of their obligations hereunder and the
consummation by GMIL and GMCAL of the transactions contemplated by this
Agreement have been duly authorized by all necessary action on the part of GMIL
and GMCAL as are necessary to authorize this Agreement or to consummate the
transactions contemplated by this Agreement. This Agreement has been duly and
validly executed and delivered by GMIL and GMCAL and constitutes the legal,
valid and binding obligations of GMIL and GMCAL, enforceable against GMIL and
GMCAL in accordance with its terms, except as the enforceability thereof may be
limited by bankruptcy, insolvency, reorganization or other similar laws of
general application affecting the enforcement of creditors’ rights generally.
The Company has all necessary power and authority to execute and deliver this
Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated by this Agreement. The execution and delivery of this
Agreement by the Company, the performance by the Company of its obligations
hereunder and the consummation by the Company of the transactions contemplated
by this Agreement have been duly authorized by all necessary action on the part
of the Company as are necessary to authorize this Agreement or to consummate the
transactions contemplated by this Agreement. This Agreement has been duly and
validly executed and delivered by the Company and constitutes the legal, valid
and binding obligations of the Company, enforceable against the Company in
accordance with its terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency, reorganization or other similar laws of general
application affecting the enforcement of creditors’ rights generally.


 

     3.3 Organization and Qualification. GMIL and GMCAL are corporations duly
organized and validly existing and in good standing under the laws of the
British Virgin Islands and have the requisite power and authority to enter into
this Agreement. GMIL and GMCAL have taken all corporate action necessary to
enter into and perform their obligations under this Agreement. The Company is a
corporation duly organized and validly existing and in good standing under the
laws of Colorado and has the requisite power and authority to enter into this
Agreement. The Company has taken all corporate action necessary to enter into
and perform its obligations under this Agreement.


3

--------------------------------------------------------------------------------

 

     3.4 Binding Obligation. This Agreement shall be binding and enforceable in
accordance with its terms upon the parties hereto, their respective heirs,
administrators, executors, successors, and permitted assigns, whether so
expressed or not.


 

     3.5 Due Diligence. The Company represents and warrants that it will respond
accurately, timely, and appropriately to any due diligence requests made by
GMIL, GMCAL, and the other parties in connection with the Nine Million Nine
Hundred Seventy Five Dollars (US $9,975,000) private placement transaction with
Magnetar Financial, LLC occurring simultaneous herewith.


     4. AMOUNTS OWED; RELEASES; NON-DISPARAGEMENT.

 

     4.1. Acknowledgement of Amounts Owed and Repaid. GMIL and GMCAL hereby
acknowledges and agrees that, except for the Company Debt, which is being repaid
in full as part of the Purchase Price under the terms of this Agreement, there
are no other sums, securities or benefits due GMIL or GMCAL by the Company. GMIL
and GMCAL hereby acknowledge and agree that any and all guarantees provided to
GMIL or GMCAL in connection with the Securities and or the Company Debt are
hereby fully and completely released. In addition, GMIL and GMCAL hereby agree
to release any and all security interests and encumbrances that it may have on
any and all of the Company’s assets, properties, privileges, rights, interests,
business and goodwill, of every kind and description, real, personal and mixed,
tangible and intangible and wherever located. In addition, eVision Corporate
Services, Inc. hereby acknowledges that upon the Company’s payment of Forty-Five
Thousand Dollars (US $45,000) to eVision Corporate Services, Inc. at the
Closing, the Company does not owe any amounts to eVision Corporate Services,
Inc.


 

     4.2. Release. Except for the obligations set forth in this Agreement, the
Company, on behalf of itself, respectively, its successors, heirs, and assigns,
hereby agrees to completely and irrevocably discharge and release GMCAL, GMIL,
Global Med International Holdings Ltd., eBanker USA.com, Inc., eVision
International, Inc., American Fronteer Financial Corporation, eVision Corporate
Services, Inc., Online Credit Ltd., eCredit Singapore, and China Credit Holdings
Ltd., and their respective current and former directors, officers, shareholders,
and employees from any and all liabilities and obligations with respect to its
relationship with the Company, as well as any and all claims, demands, actions,
damages, lawsuits, obligations, promises, administrative actions, charges and
causes of action, and/or liability whatsoever, both known and unknown, in law or
in equity, involving any matter, arising out of or in any way related, directly
or indirectly, to, including, but not limited to, any and all obligations duties
and liabilities under the Securities, the Company Debt, the business
relationship between GMCAL and its parent companies and the Company and/or that
may have arisen by reason of the Company’s affiliation with GMCAL and its parent
companies.


4

--------------------------------------------------------------------------------

 

     4.3. Release of the Company. Except for the obligations set forth in this
Agreement, GMCAL, GMIL, Global Med International Holdings Ltd., eBanker USA.com,
Inc., eVision International, Inc., American Fronteer Financial Corporation,
eVision Corporate Services, Inc., Online Credit Ltd., eCredit Singapore, and
China Credit Holdings Ltd., on behalf of themselves, respectively, their
successors, heirs, and assigns, hereby agree to completely and irrevocably
discharge and release the Company its former and current directors, officers,
employees and shareholders from any and all liabilities and obligations with
respect to its relationship with the Company, as well as any and all claims,
demands, actions, damages, lawsuits, obligations, promises, administrative
actions, charges and causes of action, and/or liability whatsoever, both known
and unknown, in law or in equity, involving any matter arising out of or in any
way related, directly or indirectly, to, including, but not limited to, any and
all obligations, duties and liabilities under the Securities, the Company Debt,
the business relationship between GMCAL, GMIL, Global Med International Holdings
Ltd., eBanker USA.com, Inc., eVision International, Inc., American Fronteer
Financial Corporation, eVision Corporate Services, Inc., Online Credit Ltd.,
eCredit Singapore, and China Credit Holdings Ltd. and the Company and/or that
may have arisen by reason of GMCAL, GMIL, Global Med International Holdings
Ltd., eBanker USA.com, Inc., eVision International, Inc., American Fronteer
Financial Corporation, eVision Corporate Services, Inc., Online Credit Ltd.,
eCredit Singapore, and China Credit Holdings Ltd. affiliation with the Company.
Nothing in this clause shall release any obligations relating to securities
owned by parties or owned by Futuristic Group Ltd. or any directors appointed by
the Online Credit Ltd./eBanker USA.com, Inc/GMIL group (as well as director
David Chen) that are not being transferred pursuant to this agreement or the
Private Stock Purchase and Escrow agreement with the investor group led by
Magnetar Financial, LLC, occurring simultaneous herewith.


     5. NON-DISPARAGEMENT. GMIL, its officers, directors, representatives, and
agents shall refrain from making any written or oral statement or taking any
action, directly or indirectly, which GMIL, its officers, directors,
representatives, and agents reasonably knows or reasonably should know to be a
disparaging or negative comment concerning the Company or its officers,
directors, or employees, with the intent to injure or damage the Company or its
officers, directors, or employees, and shall refrain from suggesting that any
such disparaging or negative comment concerning the Company or its officers,
directors, or employees, be made except as may be compelled by a court of
competent jurisdiction. GMIL hereby agrees that its officers, directors,
representatives, and agents shall not post, submit or influence any information
to any Internet “chat” site or Internet “posting message board” with respect to
the Company, its former and current officers, directors, and/or employees,
except as may be compelled by a court of competent jurisdiction. The Company,
its officers, directors, representatives, and agents shall refrain from making
any written or oral statement or taking any action, directly or indirectly,
which the Company, its officers, directors, representatives, and agents
reasonably knows or reasonably should know to be a disparaging or negative
comment concerning GMCAL or its affiliates and their respective officers,
directors, or employees, with the intent to injure or damage GMCAL or its
affiliates and their respective officers, directors, or employees, and shall
refrain from suggesting that any such disparaging or negative comment concerning
GMCAL or its affiliates and their respective officers, directors, or employees,
be made except as may be compelled by a court of competent jurisdiction. The
Company hereby agrees that its officers, directors, representatives, and agents
shall not post, submit or influence any information to any Internet “chat” site
or Internet “posting message board” with respect to GMCAL or its affiliates and
their respective former and current officers, directors, and/or employees,
except as may be compelled by a court of competent jurisdiction.

5

--------------------------------------------------------------------------------

     6. MISCELLANEOUS.

 

     6.1. Notices. All notices, requests, demands, or other communications
required or permitted hereunder shall be in writing and shall be deemed to have
been duly given upon delivery if delivered in person or if sent by Federal
Express (or similar recognized overnight courier service) to the parties at the
following addresses:


  If to GMIL:

Global Med International Limited
Suite 500, 2601 Island Place Tower
510 King’s Road
Hong Kong
Attention: Tony Chan
Facsimile: _____________________


  If to GMIL:

Global Med China & Asia Limited
Suite 500, 2601 Island Place Tower
510 King’s Road
Hong Kong
Attention: Tony Chan
Facsimile: _____________________


  With a copy to:

EVision Corporate Services, Inc.
1999 Broadway, Suite 2270
Denver, CO 80202
Attention: Conn Flanigan
Facsimile: 303-861-1987


  If to the Company:

Global Med Technologies, Inc.
12600 West Colfax, Suite C-420
Lakewood, Colorado 80215
Attention: Michael I. Ruxin, CEO
Facsimile: (303) 238-3368


  With a copy to:

Kirkpatrick & Lockhart Nicholson Graham LLP
201 South Biscayne Boulevard, Suite 2000
Miami, Florida 33131
Attention: Clayton E. Parker, Esq.
Facsimile: (305) 358-7095


6

--------------------------------------------------------------------------------

 

     6.1.1. Notices may also be given in any other manner permitted by law,
effective upon actual receipt. Any party may change the address to which
notices, requests, demands or other communications to such party shall be
delivered or mailed by giving notice thereof to the other parties hereto in the
manner provided herein.


 

     6.2. Survival. The representations, warranties, agreements and
indemnifications of the parties contained in this Agreement or in any writing
delivered pursuant to the provisions of this Agreement shall survive any
investigation heretofore or hereafter made by the parties and the consummation
of the transactions contemplated herein and shall continue in full force and
effect and survive after the Closing.


 

     6.3. Counterparts; Interpretation. This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original, and all of
which shall constitute one instrument. This Agreement supersedes all prior
discussions and agreements between the parties with respect to the subject
matter hereof, and this Agreement contains the sole and entire agreement among
the parties with respect to the matters covered hereby. This Agreement shall not
be altered or amended except by a written instrument signed by or on behalf of
all of the parties hereto. No ambiguity in any provision hereof shall be
construed against a party by reason of the fact it was drafted by such party or
its counsel. For purposes of this Agreement “herein,” “hereby,” “hereof,”
“hereunder,” “herewith,” “hereafter” and “hereinafter” and similar words refer
to this Agreement in its entirety, and not to any particular subsection or
paragraph. References to “including” means including without limiting the
generality of any description preceding such term. Nothing expressed or implied
in this Agreement is intended, or shall be construed, to confer upon or give any
person other than the parties hereto any rights or remedies under or by reason
of this Agreement.


 

     6.4. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Colorado. The parties hereto agree that
any claim, suit, action or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby shall be submitted for
adjudication exclusively in any state or federal court sitting in Denver County,
Colorado, and each party hereto expressly agrees to be bound by such selection
of jurisdiction and venue for purposes of such adjudication. Each party (a)
waives any objection which it may have that such court is not a convenient forum
for any such adjudication, (b) agrees and consents to the personal jurisdiction
of such court with respect to any claim or dispute arising out of or relating to
this Agreement or the transactions contemplated hereby and (c) agrees that
process issued out of such court or in accordance with the rules of practice of
such court shall be properly served if served personally or served by certified
mail or according to the notice provisions of Section 6.1 herein or other form
of substituted service, as provided under the rules of practice of such court.


 

     6.5. Specific Performance. GMIL, GMCAL and the Company each acknowledge
that the others’ breach of the confidentiality and non-disparagement clauses of
this Agreement would make difficult the assessment of monetary damages that
would be sustained from such breach, and it would be difficult, if not
impossible, to compensate fully for damages for any such breach. Accordingly,
each party specifically agrees that the other shall be entitled to temporary and
permanent injunctive relief and/or specific performance to enforce the
confidentiality and non-disparagement clauses of this Agreement. This provision
with respect to injunctive relief and/or specific performance shall not,
however, diminish the right of the non-breaching party to claim and recover
damages in addition to or in lieu of injunctive relief and/or specific
performance.


7

--------------------------------------------------------------------------------

 

     6.6. Partial Invalidity and Severability. All rights and restrictions
contained herein may be exercised and shall be applicable and binding only to
the extent that they do not violate any applicable laws and are intended to be
limited to the extent necessary to render this Agreement legal, valid and
enforceable. If any terms of this Agreement not essential to the commercial
purpose of this Agreement shall be held to be illegal, invalid or unenforceable
by a court of competent jurisdiction, it is the intention of the parties that
the remaining terms hereof shall constitute their agreement with respect to the
subject matter hereof and all such remaining terms shall remain in full force
and effect. To the extent legally permissible, any illegal, invalid or
unenforceable provision of this Agreement shall be replaced by a valid provision
which will implement the commercial purpose of the illegal, invalid or
unenforceable provision.


 

     6.7. Waiver. Any term or condition of this Agreement may be waived at any
time by the party which is entitled to the benefit thereof, but only if such
waiver is evidenced by writing signed by such party. No failure on the part of a
party hereto to exercise, and no delay in exercising, any right, power or remedy
created hereunder, shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or remedy by any such party preclude any
other future exercise thereof or the exercise of any other right, power or
remedy. No waiver by any party hereto to any breach of or default in any term or
condition of this Agreement shall constitute a waiver of or assent to any
succeeding breach of or default in the same or any other term or condition
hereof.


 

     6.8. Expenses. Except as otherwise expressly provided herein, all legal and
other costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by GMIL, GMCAL, or the Company as
each party incurs such expenses.


 

     6.9. Attorneys’ Fees. In the event of any litigation or other proceeding
arising out of or in connection with this Agreement, the prevailing party or
parties shall be entitled to recover its or their reasonable attorneys’ fees and
court costs from the other party or parties.


 

     6.10. NO JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES THE RIGHT ANY OF THEM MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON OR ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT AND ANY DOCUMENT CONTEMPLATED TO BE EXECUTED IN
CONJUNCTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY. THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE PARTIES’ ACCEPTANCE OF THIS AGREEMENT.


8

--------------------------------------------------------------------------------

 

     6.11. GMCAL Warranty. GMCAL separately warrants that it has instructed and
authorized GMIL to transfer the Common Shares and Warrants that are the subject
of this Agreement. Amounts received from the Company in consideration for the
shares and warrants should be transferred to GMIL.


9

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties have executed this Stock Purchase Agreement
or caused this Stock Purchase Agreement to be duly executed by their duly
authorized officers as of the date first above written.

 

GLOBAL MED INTERNATIONAL LIMITED

By: /s/ Tony Chan
Name: Tony Chan
Title: _________________________________________

GLOBAL MED TECHNOLOGIES, INC.

By: /s/ Tony Chan
Name: Tony Chan
Title: _________________________________________

GLOBAL MED CHINA & ASIA LTD.

By: /s/ Tony Chan
Name: Tony Chan
Title: _________________________________________

GLOBAL MED INTERNATIONAL HOLDINGS, INC.

By: /s/ Tony Chan
Name: Tony Chan
Title: _________________________________________

EBANKER USA.COM, INC.

By: /s/ Tony Chan
Name: Tony Chan
Title: _________________________________________

EVISION INTERNATIONAL, INC.

By: /s/ Tony Chan
Name: Tony Chan
Title: _________________________________________

AMERICAN FRONTEER FINANCIAL CORPORATION

By: /s/ Tony Chan
Name: Tony Chan
Title: _________________________________________

EVISION CORPORATE SERVICES, INC.

By: /s/ Tony Chan
Name: Tony Chan
Title: _________________________________________

ONLINE CREDIT LTD.

By: /s/ Tony Chan
Name: Tony Chan
Title: _________________________________________

ECREDIT SINGAPORE

By: /s/ Tony Chan
Name: Tony Chan
Title: _________________________________________

CHINA CREDIT HOLDINGS, LTD.

By: /s/ Tony Chan
Name: Tony Chan
Title: _________________________________________


10

--------------------------------------------------------------------------------